SHIRLEY S. ABRAHAMSON, C.J.
¶ 82. (dissenting).
I agree with the unanimous decision of the court of appeals reversing the order of the circuit court and holding that 2007 Wis. Act 86 is constitutional. I agree with the court of appeals that in enacting 2007 Wis. Act 86 the legislature sought to, and effectively did, address the equal protection deficiencies identified in Nankin v. Village of Shorewood, 2001 WI 92, 245 Wis. 2d 86, 630 N.W.2d 141.
¶ 83. As a result of 2007 Wis. Act 86, a taxation district may determine the procedure a taxpayer may use to challenge an assessment. The taxation district may adhere to Wis. Stat. § 74.37(3)(d), allowing a taxpayer to pay the assessment and commence an action in circuit court to recover the amount of a claim not allowed. Or a taxation district may "opt in" to Wis. Stat. § 74.37(4)(c), (4) (d), allowing a taxpayer to get additional rights before the Board of Review and a broad right to be heard in court following an adverse decision by a Board of Review.
*125¶ 84. First, like the court of appeals, I conclude that the treatment of taxpayers in "opt-in" taxation districts under 2007 Wis. Act 86 is not significantly different from the treatment of taxpayers in taxation districts operating under Wis. Stat. § 74.37(3)(d). Second, I conclude that even if the treatment of taxpayers in the two different classes of municipalities is significantly different, a rational basis exists for enabling taxing districts to determine whether to enact an ordinance to "opt in" under 2007 Wis. Act 86. Third, I conclude that the majority errs in its severability analysis. If sections 8 and 9 of 2007 Wis. Act 86 are unconstitutional, they may be severed from the remainder of 2007 Wis. Act 86.
I
¶ 85. Like the court of appeals, I conclude that the treatment of taxpayers in opt-in taxation districts under 2007 Wis. Act 86 is not significantly different from the treatment of taxpayers in taxation districts operating under Wis. Stat. § 74.37(3)(d).1 Accordingly, 2007 Wis. Act 86 is not unconstitutional.
¶ 86. 2007 Wis. Act 86 addressed the concerns this court elucidated in Nankin.
¶ 87. 2007 Wis. Act 86 gives increased rights to the taxpayer before the Board of Review:
• Property owners can request a 60-day period to prepare for a hearing before the Board and may request additional extensions for good cause.
• The parties are required to simultaneously exchange all reports, documents, and exhibits that will be presented at the hearing at least 10 days prior to the Board hearing.
*126• The Board may, and upon request of the assessor or the taxpayer shall, compel the attendance of witnesses for the hearing. Further, the Board upon good cause may compel the attendance of witnesses for depositions.
¶ 88. Moreover, 2007 Wis. Act 86 gives increased rights to the taxpayer in judicial review of the Board of Review's assessment. The decision of the Board of Review is granted a presumption of correctness, but "that presumption goes away if 'rebutted by a sufficient showing by the [taxpayer] that the valuation is incorrect. If the presumption is rebutted, the court shall determine the assessment without deference to the board of review and based on the record before the board of review, except that the court may consider evidence that was not available at the time of the hearing before the board[,] [or] that the board refused to consider, or that the court otherwise determines should be considered in order to determine the correct assessment.' "2
¶ 89. As the court of appeals explains, the circuit court is given extensive leeway injudicial review under 2007 Wis. Act 86, consistent with a circuit court's powers to conduct trials.3
¶ 90. A presumption plays a role in judicial review under 2007 Wis. Act 86 and also plays a role in judicial review under Wis. Stat. § 74.37(3)(d). The circuit court in a § 74.37(3)(d) action gives presumptive weight to *127the assessor's assessment. Therefore, under 2007 Wis. Act 86 or under § 74.37(3)(d), a taxpayer before the circuit court must overcome a presumption, either that the board's decision is presumptively correct, or that the assessor's assessment is presumptively correct. In situations when the board accepts the assessor's assessment as its determination of the assessment value, the two presumptions are indistinguishable.
¶ 91. Even if the difference in the operation of these two presumptions under the two systems amounts to "some inequity," which I do not think it does, a "statutory classification [that] results in some inequity. . . does not provide sufficient grounds for invalidating a legislative enactment."4
¶ 92. I conclude that a taxpayer in an "opt in" taxation district is not treated significantly differently from a taxpayer who pays the tax and seeks relief from an excessive assessment under Wis. Stat. § 74.37(3)(d). Accordingly, I conclude there is no equal protection violation.
II
¶ 93. In Nankin, this court was faced with a classification based on county population. In the instant case, we are faced with a classification based on an option given to taxation districts.
¶ 94. The challenged legislation in the present case, unlike the statute the court declared unconstitutional in Nankin, is uniformly applicable to all taxation districts. The classifications developed in the present statutory system are based on an option granted to all *128taxation districts to determine a comprehensive tax assessment challenge system applicable to the taxpayers in that district.
¶ 95. This distinction leads me to the conclusion that even if I were to agree with the majority that taxpayers are treated substantially differently, the legislation granting a taxation district the option to establish this alternative procedure for tax assessment challenges is constitutional.
¶ 96. A statute is presumed constitutional.5 In the present case it is undisputed that rational basis is the appropriate level of scrutiny for the equal protection challenge.6 The challenger has the burden of demonstrating that the classification is arbitrary and irrational beyond a reasonable doubt.7
¶ 97. The statute challenged in the instant case will be upheld against an equal protection challenge if a plausible policy reason exists for the classification and *129the classification is not arbitrary in relation to that reason.8 It will be held unconstitutional if it is shown to be "patently arbitrary" with "no rational relationship to a legitimate government interest."9
*130¶ 98. The legislature did not explicitly set out its purpose in enacting 2007 Wis. Act 86. I will therefore search for a purpose that will uphold the statute's constitutionality.
¶ 99. A legitimate purpose of this law is to increase the efficiency of the tax assessment challenge process for taxpayers and taxation districts. An additional purpose, as indicated by the legislative history, is to provide a system that will reduce the number of actions brought under § 74.37.10
¶ 100. In Nankin, we determined that a classification based strictly on county population was not germane to the purpose of judicial efficiency, or faster and cheaper resolution of assessment challenges for taxpayers (and taxation districts). In large part this conclusion was based on the fact that those same purposes are similarly applicable to all taxpayers regardless of the population of the county in which the property is located.
¶ 101. Here, the analysis is necessarily different. The classification is not based strictly on a county population number. Rather, the classification is based on the choice of a taxation district.
*131¶ 102. Put simply, there is a legitimate government interest in efficiently handling tax assessment challenges. Giving municipalities a choice between two comprehensive procedures advances this purpose, because it allows each taxation district to determine which procedure is more efficient under its unique circumstances. As pointed out by the circuit court, one unique factor is the number and percentage of commercial and residential properties located in the taxation district. Apparently, more challenges can be expected regarding commercial properties.
¶ 103. While the purpose of 2007 Wis. Act 86 is not expressly stated, efficiency in resolving tax assessment challenges is seemingly the driving force (both for the taxation district and the taxpayer) in creating this new optional system. Providing municipalities with the option to determine which of two procedures will most efficiently resolve tax assessment challenges based on various local factors (like the number of residential and commercial properties) bears a rational relationship to the government interest in creating an efficient system before the Board of Review and the courts for tax assessment challenges.
¶ 104. The majority opinion rebukes Milwaukee's argument that the procedures under 2007 Wis. Act 86 are "faster, more efficient, [and] more cost-effective" by suggesting that if that were the case the legislature could simply repeal § 74.37(3) and universally apply the procedure created by 2007 Wis. Act 86. Majority op., ¶ 72.
¶ 105. The legislature most certainly has the power to do so. However, although the procedure created in 2007 Wis. Act 86 may be faster, more efficient, and more cost-effective for Milwaukee, other taxation districts such as Green Bay, Richland Center, or the *132Village of Shorewood may come to a different conclusion based on the nature of the property and tax assessment challenges. Therefore, the legislature made a policy choice to provide taxation districts with an option of two alternative procedures as opposed to mandating one or the other procedure for all taxation districts.
¶ 106. Contrary to the majority's conclusions, I cannot conclude that the legislation is "arbitrary," because it leaves for the taxation district the choice of how a taxpayer should proceed to challenge an assessment.11 The state legislature provides options to local government in a number of areas.12 And as with all policy decisions vested in the representative branches of government, the recourse for taxpayers unhappy with the policy decisions of their representatives rests in the ballot box.
¶ 107. I conclude that the legislature could rationally conclude that the uniqueness and variety of the taxation districts in Wisconsin provide ample distinguishing characteristics that support providing this option to advance the purpose of establishing a more efficient system for tax assessment challenges.
Ill
¶ 108. The circuit court declared unconstitutional only Wis. Stat. § 74.37(4)(c) and (4)(d) as amended and *133created by 2007 Wis. Act §§ 8 and 9. In contrast, the majority opinion invalidates the entire 2007 Wis. Act 86 by stating: "[T]he legislature clearly did not intend to create a situation where enhanced board of review and enhanced certiorari procedures would be available in a municipality where de novo review was also available." Majority op., ¶ 79.1 disagree with the majority opinion.
¶ 109. Severability is favored. Wis. Stat. § 990.001(11). The presumption is in favor of severability.13
¶ 110. There seems to be no dispute in the present case that if the invalid part of 2007 Wis. Act 86 falls away, the remainder can be fully operative.
¶ 111. The question then becomes whether it is "evident that the Legislature would not have enacted those provisions which are within its power, independently of that which is not. . . ,"14
¶ 112. Nothing in the text of 2007 Wis. Act 86 or the legislative history of the Act makes it "evident" that the legislature intended that the Act not be severable.
¶ 113. For the reasons set forth, I cannot join the majority's declaration that 2007 Wis. Act 86 violates the Wisconsin Constitution. Further, I disagree with the majority's declaration that the provisions of 2007 Wis. Act 86 are not severable. Accordingly, I dissent.
¶ 114. I am authorized to state that Justice ANN WALSH BRADLEY and Justice N. PATRICK CROOKS join this dissent.

 All subsequent references to the Wisconsin Statutes are to the 2007-08 version unless otherwise noted.


 Metro. Assocs. v. City of Milwaukee, 2009 WI App 157, ¶ 9, 321 Wis. 2d 632, 774 N.W.2d 821 (the court of appeals explains that this analysis comes directly from the statutes but that "[t]he bracketed comma does not appear in the amended Wis. Stat. § 70.47(16)(a); the bracketed "or" is in the amended § 70.47(16)(a) but is not in the amended § 70.47(13)").


 Id., ¶ 9.


 State v. McManus, 152 Wis. 2d 113, 131, 447 N.W2d 654 (1989).


 Nankin v. Village of Shorewood, 2001 WI 92, ¶ 10, 245 Wis. 2d 86, 630 N.W.2d 141.


 For a discussion of the strict and intermediate levels of scrutiny when a statute is challenged on equal protection grounds, see Ferdon ex rel. Petrucelli v. Wisconsin Patients Compensation Fund, 2005 WI 125, ¶¶ 59-63, 284 Wis. 2d 573, 701 N.W.2d 440.


 Ferdon, 284 Wis. 2d 573, ¶ 73.
This oft-used language of "proof beyond a reasonable doubt" is more pertinent to an evidentiary burden of proof than to a burden imposed on a party on constitutionality, a question of law. The burden of proof language recognizes the deference due to the legislature. State v. Jadowski, 2004 WI 68, ¶ 10 n.7, 272 Wis. 2d 418, 680 N.W.2d 810; Davis v. Grover, 166 Wis. 2d 501, 564 n.13, 480 N.W.2d 460 (1992) (Abrahamson, J., dissenting); Guzman v. St. Francis Hosp., 2001 WI App 21, ¶ 4 n.3, 240 Wis. 2d 559, 623 N.W.2d 776.


 Ferdon, 284 Wis. 2d 573, ¶ 73; Maurin v. Hall, 2004 WI 100, ¶ 106, 274 Wis. 2d 28, 682 N.W.2d 866; Doering v. WEA Ins. Grp, 193 Wis. 2d 118, 131, 532 N.W2d 432 (1995) (citing Szarzynski v. YMCA, Camp Minikani, 184 Wis. 2d 875, 886, 517 N.W.2d 135 (1994)); see also Sambs v. City of Brookfield, 97 Wis. 2d 356, 370-72, 293 N.W.2d 504 (1980).


 Maurin, 274 Wis. 2d 28, ¶ 106 (citations omitted).
The court sometimes uses a five-part test in analyzing equal protection challenges. The five-part test is derived from cases involving a challenge to a law on the grounds that it is a special law. See, e.g., Johnson v. Milwaukee, 88 Wis. 383, 60 N.W 270 (1894) (setting forth the first four factors in the five-part test in determining constitutionality based on the challenge that a law was a special law); Boyd v. City of Milwaukee, 92 Wis. 456, 66 N.W. 603 (1896) (challenge under constitutional prohibition of special laws); Risch v. Bd. of Trustees of Policeman's Pension Fund, 121 Wis. 44, 98 N.W 954 (1904) (establishing the fifth criterion in deciding whether the challenged law was a general or special law); Brown v. Haney, 190 Wis. 285, 209 N.W 591 (1926) (uniformity challenge based on classifications of school districts).
In Ford Hopkins Co. v. Mayor & Common Council of City of Watertown, 226 Wis. 215, 276 N.W. 311 (1937), the court first applied the five-part test rooted in Johnson v. City of Milwaukee, 88 Wis. 383, to an equal protection challenge.
For early cases using the rational basis approach in equal protection challenges, see State v. Whitcom, 122 Wis. 110, 118, 99 N.W. 468 (1904) (equal protection "permits separation of [property or persons] into classes of property or persons similarly conditioned or situated, having characteristics legitimately distinguishing the members of one class from those of another in respects germane to some general and public purpose and object of the particular legislations."); Milwaukee Sales & Investment Co. v. Railroad Comm'n of Wis., 174 Wis. 458, 465, 183 NW 687 (1921) (equal protection action holding that "[t]he classification *130made by the act fails, in that it is not based on characteristics legitimately distinguishing the members of one class from those of the others in respects germane to the public purpose or object of this legislation ...."); In re Christoph, 205 Wis. 418, 421, 237 N.W 134 (1931) ("[The] equality rule of the Constitution permits separation into classes if they have characteristics legitimately distinguishing the members of one class from another in respects germane to some public purpose.").


 'We're trying to reduce the number of assessment appeals that go to Circuit Court by creating an optional Board of Review process that municipalities could choose to adopt." E-mail from Denise Solie of Rep. Mark Gottlieb's office to Joseph Kreye re: Drafting Request - Board of Review, drafting file for 2007 Wis. Act 68, Wisconsin Legislative Reference Bureau, Madison, Wis.


 Majority op., ¶¶ 71-72.


 These options run the gamut of issues that effect local governance, from the most fundamental, the organizational structure of local government, Wis. Stat. §§ 64.01 & 64.25, or the number of alders, Wis. Stat. § 64.39, to more specific issues that affect residents and businesses within a municipality. See, e.g., Wis. Stat. § 66.0615 (establishment of room tax); Wis. Stat. § 66.0405 (system for removal of rubbish).


 State v. Janssen, 219 Wis. 2d 362, 379, 580 N.W.2d 260 (1998).


 Nankin, 245 Wis. 2d 86, ¶ 49 (quoted source omitted).